19-1807
    Singh v. Garland
                                                                                   BIA
                                                                             Navarro, IJ
                                                                           A206 086 480

                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                  SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals
    for the Second Circuit, held at the Thurgood Marshall
    United States Courthouse, 40 Foley Square, in the City of
    New York, on the 12th day of May, two thousand twenty-one.

    PRESENT:
             DENNIS JACOBS,
             ROBERT A. KATZMANN,
             GERARD E. LYNCH,
                  Circuit Judges.
    _____________________________________

    DALER SINGH,
             Petitioner,

                       v.                                        19-1807
                                                                 NAC
    MERRICK B. GARLAND, UNITED
    STATES ATTORNEY GENERAL,
             Respondent.
    _____________________________________

    FOR PETITIONER:                    Deepti Vithal, Esq., Richmond
                                       Hill, NY.

    FOR RESPONDENT:                    Joseph H. Hunt, Assistant
                                       Attorney General; Shelley R. Goad,
                                       Assistant Director; Julia J.
                                       Tyler, Trial Attorney, Office of
                                 Immigration Litigation, United
                                 States Department of Justice,
                                 Washington, DC.

      UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review

is DENIED.

      Petitioner Daler Singh, a native and citizen of India,

seeks review of a June 6, 2019, decision of the BIA affirming

a January 9, 2018, decision of an Immigration Judge (“IJ”)

denying     Singh’s    application       for   asylum,     withholding   of

removal, and relief under the Convention Against Torture

(“CAT”).     In re Daler Singh, No. A206 086 480 (B.I.A. June

6, 2019), aff’g No. A206 086 480 (Immig. Ct. N.Y. City Jan.

9, 2018).       We assume the parties’ familiarity with the

underlying facts and procedural history.

      Under the circumstances, we have considered both the IJ’s

and   the   BIA’s     opinions   “for    the   sake   of   completeness.”

Wangchuck v. Dep’t of Homeland Security, 448 F.3d 524, 528

(2d Cir. 2006).       The applicable standards of review are well

established.     See 8 U.S.C. § 1252(b)(4)(B); Hong Fei Gao v.

Sessions, 891 F.3d 67, 76 (2d Cir. 2018).

      “Considering the totality of the circumstances, and all


                                     2
relevant factors, a trier of fact may base a credibility

determination on . . . the consistency between the applicant’s

or witness’s written and oral statements . . . , the internal

consistency of each such statement, [and] the consistency of

such statements with other evidence of record . . . without

regard to whether an inconsistency, inaccuracy, or falsehood

goes to the heart of the applicant’s claim, or any other

relevant factor.”    8 U.S.C. § 1158(b)(1)(B)(iii).        “We defer

. . . to an IJ’s credibility determination unless, from the

totality of the circumstances, it is plain that no reasonable

fact-finder could make such an adverse credibility ruling.”

Xiu Xia Lin v. Mukasey, 534 F.3d 162, 167 (2d Cir. 2008);

accord Hong Fei Gao, 891 F.3d at 76.        Substantial evidence

supports   the   agency’s   determination   that   Singh    was   not

credible as to his claim that individuals, who were Jat Sikhs,

attacked him in India on account of his membership in the

Dera Sacha Sauda.

    The agency reasonably relied on inconsistencies between

Singh’s account of his alleged June 2013 attack and the

accounts provided in the affidavits from family and neighbors

that he submitted to corroborate his claim.          See 8 U.S.C.

§ 1158(b)(1)(B)(iii); see also Likai Gao v. Barr, 968 F.3d


                                3
137, 145 n.8 (2d Cir. 2020) (“[E]ven a single inconsistency

might preclude an alien from showing that an IJ was compelled

to   find   him    credible.   Multiple    inconsistencies    would   so

preclude even more forcefully.”).           Singh testified that he

and his attackers were on foot, while the five affiants stated

that his attackers drove a van into Singh while he was riding

a    motorcycle.      Singh    initially   could   not    explain   this

inconsistency, but later asserted first that the affiants

were not educated and then that the affiants had members of

his attackers’ ethnic group prepare the affidavits for them.

The agency was not compelled to credit Singh’s evolving

explanation.       See Majidi v. Gonzales, 430 F.3d 77, 80 (2d

Cir. 2005) (“A petitioner must do more than offer a plausible

explanation for his inconsistent statements to secure relief;

he must demonstrate that a reasonable fact-finder would be

compelled to credit his testimony.” (internal quotations

omitted)).

      Having      questioned   Singh’s     credibility,    the   agency

reasonably relied further on his failure to rehabilitate his

testimony with reliable corroborating evidence.               See Biao

Yang v. Gonzales, 496 F.3d 268, 273 (2d Cir. 2007) (“An

applicant’s failure to corroborate his or her testimony may


                                    4
bear on credibility, because the absence of corroboration in

general makes an applicant unable to rehabilitate testimony

that has already been called into question.”).         The agency

reasonably declined to credit the affidavits from Singh’s

family and neighbors in any respect because, in addition to

the significant inconsistency discussed above, the affidavits

were almost identical in their descriptions of the June 2013

attack   and   his   wife’s   and    neighbors’   affidavits   were

identical (including grammatical errors) in describing his

alleged October 2013 attack.        See Mei Chai Ye v. U.S. Dep’t

of Justice, 489 F.3d 517, 524 (2d Cir. 2007) (“[T]his court

has . . . firmly embraced the commonsensical notion that

striking similarities between affidavits are an indication

that the statements are ‘canned.’”).       Further, Singh did not

submit any evidence of his injuries, such as medical records

or photographs, and the letter from Dera Sacha Sauda does not

mention his alleged attacks.        The agency was not compelled

to conclude that general evidence of tensions and clashes

between Sikhs and Dera Sacha Sauda members rehabilitated

Singh’s credibility regarding his own alleged attacks.

    Given the inconsistency and corroboration findings, the

agency’s adverse credibility determination is supported by


                                5
substantial evidence.         See 8 U.S.C. § 1158(b)(1)(B)(iii).

That    determination   was   dispositive   of   asylum   (including

humanitarian asylum), withholding of removal, and CAT relief

because all three claims were based on the same factual

predicate.    See Paul v. Gonzales, 444 F.3d 148, 156–57 (2d

Cir. 2006).

       For the foregoing reasons, the petition for review is

DENIED.    All pending motions and applications are DENIED and

stays VACATED.

                                FOR THE COURT:
                                Catherine O’Hagan Wolfe,
                                Clerk of Court




                                  6